Citation Nr: 1015531	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cold injury to the 
bilateral hands.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back injury.

5.  Entitlement to service connection for a cervical injury.

6.  Entitlement to an initial rating in excess of 20 percent 
for residual of cold injury to the left foot to include 
consideration of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an initial rating in excess of 20 percent 
for residuals of cold injury to the right foot to include 
consideration of a TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from February 1958 to 
November 1959.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and October 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans' Claims (Court) held 
that a TDIU claim is part of an increased disability rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the issues before the 
Board have been recharacterized as set forth on the title 
page.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, a low back disorder, and a cervical 
spine disorder and consideration of a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, his cold 
injury of the bilateral ulnar nerves of the hands is 
etiologically related to his period of active military 
service.

2.  The symptoms for the Veteran's residuals of a cold injury 
to the right lower extremity include pain, numbness, cold 
sensitivity, nail abnormalities, and loss of sensation, that 
were as likely as not present when the Veteran submitted his 
claim in October 2006.

3.  The symptoms for the Veteran's residuals of a cold injury 
to the left lower extremity include pain, numbness, cold 
sensitivity, nail abnormalities, and loss of sensation, that 
were as likely as not present when the Veteran submitted his 
claim in October 2006.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, cold 
injury of the bilateral ulnar nerves of the hands was 
incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the schedular criteria for an initial 30 percent 
rating, but no higher, for cold injury of the right foot are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, 
Diagnostic Code (DC) 7122 (2009).

3.  With resolution of reasonable doubt in the Veteran's 
favor, the schedular criteria for an 30 percent rating, but 
no higher, for cold injury of the left foot are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.104, DC 7122.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in October 2006 and 
July 2008 informed the Veteran of all three elements required 
by 38 C.F.R. § 3.159(b) as stated above.  The Veteran was 
also informed of how VA determines a disability rating and 
effective date if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

In this decision, the Board grants service connection for 
cold injury residuals of the hands.  This award represents a 
complete grant of the benefit sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, 
and any further discussion of VA's responsibilities is not 
necessary with respect to this claim.  

With respect to the claims for a higher rating for residuals 
of frostbite of the feet, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in October 2006 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most of the 
Veteran's service treatment records are unavailable.  
According to a November 2006 report from the National 
Personnel Records Center, the records may have been destroyed 
in a fire.  A May 2007 RO file memorandum concluded that the 
service treatment records were unavailable.  The Board 
agrees.  The Board recognizes that there is a heightened 
obligation to assist the Veteran in the development of his 
claims, a heightened obligation to explain findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Veteran was also afforded a VA examination in March 2007 to 
assess his lower extremity cold injuries.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.


II.	Service Connection

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of certain 
neurological disorders, their incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for cold injury to his 
hands that he asserts is the result of his exposure to cold 
temperature during numerous parachute jumps while on active 
duty at Fort Campbell, Kentucky.  In written statements in 
support of his claim, including in March 2008, he said he 
completed nearly 50 jumps over rough terrain.  In a February 
2010 written statement he argues that, given his military 
occupational specialty and the number of jumps he completed, 
the absence of mention of treatment for frostbite of his 
hands in 1959 did not mean that the injury did not occur.  He 
said that his frostbite injury occurred during a winter 
parachute jump during a snowstorm and that, because of it, he 
was unable to even climb aboard the vehicle designated to 
take him back to the base.

After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Preliminarily, the Board notes that in a June 2007 rating 
decision that granted service connection for cold injury of 
the feet, the RO essentially conceded the Veteran's exposure 
to cold temperature in service.

As noted above, most of the Veteran's service treatment 
records are unavailable, and his Report of Transfer or 
Discharge (DD Form 214) indicates that he was awarded a 
Parachutist Badge.  The one available service treatment 
record is dated in January 1959 and describes the Veteran's 
treatment for frostbite, first degree in both feet, that 
occurred earlier in the month at Fort Campbell when he was in 
the field in below freezing temperatures.

Post service, private medical records dated from 2000 to 2008 
indicate that, in November 2000, the Veteran was reported to 
have a past medical history that included diabetes.  

In July 2004, when examined by G.C., M.D., a neurologist, the 
Veteran reported having lower extremity numbness but there 
were no symtoms affecting his upper extremities. 

In September 2008, T.B., M.D., a private neurologist, opined 
that the Veteran's painful neuropathy was as likely as caused 
by the frostbite injury during active service.  However, in 
February 2009, a VA examiner attributed the upper extremity 
neuropathy to diabetes.

Initially, the Board must assess the competence of the 
Veteran to report the onset of his cold injury as due to 
service and of his having such residual problems since that 
time, as well as his credibility.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  

In Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had 
first-hand knowledge and, citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2009).

As the Veteran provided credible written statements regarding 
his participation in numerous parachute jumps, and the 
Veteran is competent to describe both the incurrence and 
continuity of symptomatology associated with the cold injury, 
the Board notes that the Veteran is competent to report as to 
the circumstances of his in-service exposure to cold.  Layno, 
38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service 
connection for paranoid schizophrenia where lay persons 
submitted statements attesting to observing a change in the 
veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The lack of corroboration does not, by itself render lay 
evidence incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 
(Board must first "determine whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. at 
469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person 
may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

The Board finds the Veteran's descriptions of the 
circumstances of his service credible.  He is competent to 
state that he participated in parachute jumps in service and 
that he was exposed to cold temperature.   

In this case, the probative medical evidence further 
indicates that the Veteran was diagnosed with cold injury of 
the hands in 2008.  

In support of his claim, the Veteran submitted the September 
2008 signed statement from Dr. T.B., the neurologist, who 
noted that the Veteran reported having chronic and 
progressive symptoms of painful polyneuropathy since he had a 
frostbite injury during a parachute jump while on active 
duty, for which service connection for neuropathy of the feet 
was granted.  Dr. T.B. said that objective neurological 
findings confirmed the presence of generalized axonal sensory 
polyneuropathy that affected the Veteran's upper and lower 
extremities and that results of nerve conduction studies 
showed an absence of the sensory responses of the ulnar 
nerves in the hands and medial plantar nerves in the feet.  
According to this medical specialist, "[b]ased on the 
history provided by [the Veteran], neurological examination 
[and diagnostic test results], and my personal clinical 
experience dealing with similar cases, it is in my opinion 
that that [the Veteran's] painful neuropathy is as likely as 
caused by the frostbite injury during his active duty".

However, in February 2009, the VA examiner opined that the 
diagnosed peripheral neuropathy of the Veteran's bilateral 
upper extremities was less likely as not caused by or a 
result of cold exposure in 1959.  According to this examiner, 
the bilateral upper extremity neuropathy was most likely due 
to long standing diabetes.

As to whether the Veteran has a cold injury to his hands 
related to active service, the evidence is clearly in 
equipoise.  The Veteran maintains that he had a frostbite 
injury during a parachute jump at Fort Campbell, to which he 
attributes his bilateral upper extremity neuropathy and, 
while this could not be verified, the RO has conceded his 
exposure to cold in its June 2007 decision.  Furthermore, a 
private neurologist who evaluated the Veteran appears to have 
associated his upper extremity neuropathy with his reported 
frostbite in service, although a VA examiner did not.  Thus, 
these medical opinions have probative value, and after 
reviewing the record, the Board finds that they are equally 
plausible and equally probative.  Hence, the Board finds that 
the evidence is in equipoise as to whether the Veteran has a 
cold injury of the bilateral ulnar nerves that cannot be 
dissociated from active service.  Accordingly, pursuant to 38 
U.S.C.A. § 5107, entitlement to service connection for a cold 
injury to the bilateral ulnar nerves of the hands is granted.

III.	Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of cold injury to 
his feet warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, such as in this 
case, separate ratings can be assigned for separate periods 
of time based on the facts found, i.e., "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran's cold injuries of the left and right feet are 
evaluated under the rating code for cold injuries and are 
assigned initial 20 percent ratings.  38 C.F.R. § 4.104, DC 
7122.  Under these rating criteria, a 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Id.  A 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  Id.
 
Note (1) following the Code provides for separate evaluations 
for amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  In 
addition, there should be separate evaluations for other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under DC 
7122.  38 C.F.R. § 4.104, DC 7122, Note 1.  This clarifies 
that disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., should be separately evaluated unless they are 
used to support an evaluation under DC 7122.  Id.  It has 
also been noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).

The evidence includes private medical records, dated from 
2000 to 2008.  The July 2004 neurologist's report reflects 
the Veteran's complaints of lower extremity numbness.  
Objectively, there was no focal atrophy, tone was normal, and 
power was normal in all muscle groups with intact sensation.  
Gait was normal.  The clinical impression at that time was 
lumbar radiculopathy versus diabetic neuropathy.

In March 2007, the Veteran underwent VA examination.  
According to the examination report, at the time the 
Veteran's feet were initially exposed to the cold in service, 
his feet were cold, discolored, and painful, and he was 
unable to stand.  Since service he received private medical 
treatment.  The Veteran currently complained of cold 
sensitization, paresthesias and numbness, chronic pain, 
recurrent fungal infections, disturbances of nail growth, 
skin thickening, and occasional sleep disturbances associated 
with symtoms, and, intermittently, a cold feeling, numbness, 
tingling, and burning in his sole and toes.  His symtoms were 
precipitated by cold, walking, and standing.  He stayed off 
his feet as much as possible, lived in a warm climate, and 
wore multiple pairs of socks  

Objectively, the Veteran's gait was normal, as was his skin 
color.  There was no edema or atrophy and his skin was warm 
and dry with a rough texture.  There was a mild decrease of 
hair growth with no evidence of fungus or other infection and 
there were no scars.  The Veteran's nails showed evidence of 
fungus infection and they were deformed or atrophic.  
Neurological examination findings were essentially normal.  
Orthopedic findings indicated that there was no pain or 
stiffness of joints, no deformity or swelling and full range 
of joint motion.  There was a moderate callus and no pain on 
manipulation of joints or loss of tissue of digits or other 
affected parts.  Vascular findings indicated intact 
peripheral pulses and no edema or shiny atrophic skin.  There 
was evidence of hair loss but no evidence of Raynaud's 
phenomena.   

In September 2008, Dr. T.B., the neurologist, reported that 
results of nerve conduction studies showed an absence of the 
sensory responses of the medial plantar nerves in the 
Veteran's feet.

The Board finds that the evidence supports entitlement to a 
30 percent evaluation for the residuals of the Veteran's 
bilateral cold injuries from the date of receipt of his claim 
for service connection in October 2006.

In order to receive a 30 percent evaluation, the evidence 
must demonstrate symptoms that include arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  The March 2007 VA examination notes that the 
Veteran reports numbness and pain of both feet.  The examiner 
said that the Veteran's bilateral symptoms also included cold 
sensation, disturbances of nail growth, and skin thickening.  
Objectively, the VA examiner reported findings of nail 
abnormalities and, in September 2008, Dr. T.B. said that 
nerve conduction studies showed an absence of the sensory 
responses in the medial plantar nerves in the Veteran's feet.  
This meets the criteria listed above of pain and numbness, 
and two additional symptoms from a list that includes 
impaired sensation and nail abnormalities of the feet.  
Therefore, 30 percent evaluations are awarded for the left 
and right lower extremity disabilities.  38 C.F.R. § 4.104, 
DC 7122.

Moreover, the Board notes the private medical records dated 
during 2004 demonstrate that the Veteran was treated for 
complaints of lower extremity numbness.  When combined with 
the complaints that the soles of his feet were numb, tingled, 
burned, and were cold sensitive, and pain, and neuropathy on 
the March 2007 examination, and evidence of hair loss, the 
Board finds when all reasonable doubt is resolved in favor of 
the Veteran, a 30 percent evaluation is warranted for each 
foot from the date of receipt of the Veteran's claim in 
October 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.104, DC 
7122.

The Board has considered entitlement to an evaluation in 
excess of 30 percent for the residuals of cold injury for 
each of the Veteran's legs.  However, a 30 percent evaluation 
is the highest rating available under the rating code for the 
residuals of cold injuries.  As the maximum scheduler 
evaluation is in now effect, no additional discussion is 
necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board has considered entitlement to an increased 
evaluation under other rating codes, but there are no other 
rating codes that are more appropriate to the Veteran's 
disability.

The Board has also considered whether the Veteran's foot 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, as described above, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations, are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

Finally, in view of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for either of the disorders at issue, however, at no 
time since the Veteran filed his original claim for service 
connection have either of the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.

ORDER

Service connection for cold injury of the bilateral ulnar 
nerves of the hands is granted.

An initial 30 percent rating, but no higher, for cold injury 
of the right foot is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial 30 percent rating, but no higher, for cold injury 
of left foot is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss, tinnitus, and low back and cervical injuries, that he 
attributes to his multiple parachute jumps with the 101st 
Airborne in active service.  As noted above, the Veteran's 
service treatment records are unavailable, and his DD Form 
214 indicates that he was awarded a Parachutist Badge.

In his March 2008 notice of disagreement, the Veteran said 
that he completed nearly 50 jumps over rough terrain often 
with shoulder and backpacks and had whiplash from the snatch 
of the wind on the parachutes and landing hard with his 
backpack.  He argues that, given his military occupational 
specialty and the number of jumps he completed, skeletal 
injuries were more likely than not to occur.  He further 
attributes his tinnitus and hearing loss to exposure to 
acoustic trauma from turbo prop C-130s and C-123s, 
helicopters, and C-119s and said he was exposed to engine 
noise pronounced by rush of jumping.  In his November 2008 
substantive appeal, he argued that his cervical and low back 
injuries were "the results of jumps gone wild, sometimes in 
the wind".  He indicated that he was sometimes "overloaded 
with weight and equipment" that he did not release, and fell 
with the equipment on rugged terrain.  He said he was 
frequently at the side door of open planes on the flight line 
while propellers were revved for final engine checks that 
contributed to his exposure to acoustic trauma.

The November 2000 private medical record indicates that 
approximately 15 years earlier the Veteran had cervical disc 
disease that was treated and resolved.  The clinical 
impression was cervical and lumbar spondylosis.  Results of a 
magnetic resonance image (MRI) of the lumbar spine taken in 
July 2004 revealed a mild spondylitic disc bulge and a small 
to moderate disc herniation.  In September 2004, degenerative 
disc disease was noted.

The Board concludes that the Veteran provided credible 
written statements regarding his exposure to acoustic trauma 
and numerous parachute jumps during service.  The Veteran is 
also competent to report that he began having hearing loss, 
tinnitus, and cervical and lumbar problems during service.  
Layno, 38 C.F.R. § 3.159(a)(2).  See Buchanan v. Nicholson, 
451 F.3d at 1331; see also Jandreau v. Nicholson, 492 F.3d at 
1372.  Thus, the Veteran should be afforded VA examinations 
to determine the etiology of any bilateral hearing loss, 
tinnitus, and cervical and low back injuries found to be 
present.

Furthermore, in his December 2009 substantive appeal, the 
Veteran stated that his "expectations for service connected 
compensation with cold injury protocol should be for total 
and permanent unemployability".  The Board construes this 
statement as a claim for a TDIU.

As noted above, in Rice v. Shinseki, 22 Vet. App. at 447, the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  Given the 
Veteran's statement, described above, the issue of a TDIU is 
raised by the record and is properly before the Board.  
Having determined that the issue of TDIU is properly before 
the Court, the Board finds that further development is 
necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
He told the February 2009 VA examiner than he retired in 1993 
due to age or duration of work.  However, he now appears to 
allege that his service-connected residuals of cold injury to 
his bilateral upper and lower extremities prevent him from 
obtaining gainful employment.  The Board notes that there is 
no opinion as to the Veteran's unemployability and the effect 
of his service-connected disabilities on his employability.  
Moreover, the Board notes that the appellant has additional 
disabilities which are not service-connected.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests, including x-rays if 
indicated, should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed low back disorder 
and/or cervical spine disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury, to include the Veteran's 
numerous parachute jumps during service.

The examiner should set forth the complete 
rationale for any conclusions reached.

2.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed hearing loss 
and/or tinnitus had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury, to 
include acoustic trauma from turbo prop C-
130s and C-123s, helicopters, and C-119s, 
and engine noise pronounced by rush of 
jumping.

The examiner should set forth the complete 
rationale for any conclusions reached.

3.  The RO/AMC should forward an 
appropriate form and request that the 
Veteran return the form providing a 
complete employment history from October 
2005.  The RO/AMC should request that the 
Veteran provide exact dates of employment, 
including month, day and year.

4.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine 
the effect of his service-connected 
disabilities on his employability.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities (cold injury to the 
bilateral upper and lower extremities and 
any other disabilities determined to be 
service connected).  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed

5.  Then, the AMC should review the 
medical opinions obtained to ensure that 
the Board's remand directives were 
accomplished.  Return the case to the 
examiner(s) if all questions posed were 
not answered.

6.  Finally, readjudicate the Veteran's 
claims for service connection for 
bilateral hearing loss, tinnitus, a low 
back disorder, a cervical spine disorder, 
and entitlement to a TDIU.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided with a 
supplemental statement.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


